This is one of the so-called Utica bridge cases, and its decision is controlled by the decisions of the Morrissey and Ackerman cases. Claimant sustained as injuries, the breaking of both bones of the left leg above the ankle, and she could not use the leg normally for about five months, but since that time has had no difficulty. There is no ¡shortening of the leg, and no limp. It is the judgment of the Court, that the claim be denied, without prejudice to the right of claimant to present her claim to the legislature, and with the statement, that if it were within our power, we would award to claimant the sum of seven hundred fifty dollars.